DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 12/14/2021.  Claims 1-9 are pending, with claim 9 withdrawn from consideration.  The earliest effective filing date of the present application is 04/24/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a service request button” in line 9.  This limitations render the claim indefinite as there is a lack of proper antecedent basis.  See lines 7-8 of claim 1, reciting “at least one service request button.”  It is unclear if the next “a service request button” in line 11 is one of the plurality of service buttons already recited or if this is a wholly separate and new button.  Therefore, the scope of the claim is unascertainable.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0191174 to Zhou et al. (“Zhou”) in view of U.S. Pat. Pub. No. 2007/0051024 to Fuchs (“Fuchs”) in further view of U.S. Pat. Pub. No. 2016/0275576 to Logan et al. (“Logan”).
With regard to claims 1, 7, and 8, Zhou discloses the claimed apparatus for communicating between diners and servers, comprising: 
 	a housing, said housing having a base and an external surface (see e.g. Fig. 2), 
 	a touchscreen display mounted to said housing (see e.g. [0016]), 
a Wi-Fi device positioned within said housing (see e.g. [0021]), 
a plurality of selectable buttons adjacent the external surface and uppermost surface of the housing, wherein said plurality of selectable buttons includes at least one service request button configured to transmit, upon selection, a service request message to a remote device (see e.g. [0006] where product items can be selected via the interface, where the interface is adjacent to the exterior surface of housing and uppermost surface, and where selections are sent to remote server; [0059] select check-out request), 
a digital message bar in the base of the housing, wherein said message bar is spaced apart from said display (see e.g. [0043]), 
a slot configured to receive a credit card (see [0057] a swipe card reader), and 
a rechargeable battery positioned with said housing (see abstract, tablets have rechargeable batteries).  
 	Zhou does not explicitly disclose the following: 
 	where the message bar is spaced apart from said display (for claims 7-8: the message bar extends around circumference and message bar displays advertisement)
a light positioned near the uppermost surface of the housing, wherein said light is activated in response to selection of a service request button, and wherein said light is configured to deactivate in response to a signal from said remote device; and 
buttons separated from said touchscreen display.
 	The examiner notes that a message bar that wraps around an object is well known in the art.  The examiner refers to Fuchs to show that a message bar on a conical object can indeed wrap around the object, as shown in Figs. 1, 2, 3, 4, etc.  The examiner notes that to one of ordinary skill in the advertising art this would have been an obvious modification to Zhou as for instance the message bar could wrap around the table, an object projecting from the table, around the tablet etc. where this is beneficial in order to have another medium in addition to the display, to communicate with the user.  
	Logan teaches at e.g. [0047] [0079] etc. that it would have been obvious to turn on a light in response to a service request signal being received, and turn off a light in response to a turn off light signal, where this is beneficial in that it alerts the server of a request and automatically turns the light off when not needed, as this automates the process.  See also [0079] for the digital message bar in base of housing.  As for the buttons that are separated from a touchscreen display, 

With regard to claim 2¸ Zhou discloses where the shape of the housing is rectangular.  Zhou does not disclose where the housing has a conical shape.  The examiner notes that having a housing be one shape or another shape is a matter of engineering design choice, where the specific designer can design the housing in accordance with the use of the housing, such as being conical, rectangular, or any other shape formation.  Accordingly, in light of this obvious rejection, the examiner finds that such a design choice would be obvious to one of ordinary skill in the restaurant technology art at the time of filing where the specific design chosen takes into account the use of the housing and designs the shape accordingly. 

With regard to claim 3, Zhou is silent regarding where the housing is waterproof.  It is common that tablets are waterproof.  The examiner refers to the design choice rationale above, where the same rationale applies here.  

With regard to claim 4, Zhou further discloses where said plurality of selectable buttons includes at least one check request button configured to display, upon selection, a diner's check on said touchscreen display (see abstract).  

With regard to claim 5, Zhou further discloses where said touchscreen display displays a table number, a check number, and diner order information (see abstract, where display can display the check; the contents of the check such as table number, check number, and diner order info are matters of design choice; see rationale above).  

With regard to claim 6, Zhou further discloses where said service request message includes a table number and a time information (see request at [0059] the examiner notes that the specific contents of the request are a matter of design choice, see rationale above).  

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the previously-made rejections under 35 USC 112 based on the amendments provided.  The examiner has added another 112 rejection based on the amendments.  
Further, Applicant argues that the amended limitations are not taught by the cited references.  The examiner respectfully disagrees.  The examiner refers Applicant to the rejections above, which fully address the amended limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER LUDWIG/Primary Examiner, Art Unit 3687